Citation Nr: 1746904	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and memory loss.

2.  Entitlement to service connection for diabetes mellitus, type II (DM).

3.  Entitlement to service connection for neuropathy of the extremities also claimed as polyneuropathy.

4.  Entitlement to service connection for chronic knee pain and edema.

5.  Entitlement to service connection for a skin disease, claimed as psoriasis, seborrhea, and phimosis.

6.  Entitlement to service connection for chronic headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.P.


ATTORNEY FOR THE BOARD

R.M.K., Counsel 


INTRODUCTION

The Veteran served on active duty from August 1961 to September 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In January 2017 the Veteran and K.P. testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the electronic claims file.  During this hearing, the record was held open for 60 days; subsequently, the Veteran submitted medical records and lay statements.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

During the hearing, the Veteran also provided testimony on the issues of service connection for chronic knee pain and edema; service connection for a skin disease, claimed as psoriasis, seborrhea, and phimosis; and service connection for chronic headaches.  While the substantive appeal submitted did not note these issues, the Board has taken jurisdiction of these issues and they are now in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  A transcript of the proceedings has been associated with the record.

This appeal has been processed using the electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, and testified before the undersigned, that he was in Vietnam and was exposed to herbicides.  The Veteran has also stated during his appeal that he did not serve in Vietnam.  He also asserts that he suffers from memory loss.  

The Veteran's DD Form 214 shows that he had over three years of foreign and/or sea service and was a Boatswain's Mate.  His service personnel records indicate that he served in Mine Division 112 from January 5, 1962, to April 3, 1962; and from April 30, 1962, to September 30, 1963.  He also served in Commander Mine Squadron (COMINRON) 11 in May and September 1963.  The Veteran contends that he was assigned to a mine sweeping boat (MSB) when sent to Vietnam.  

The Board finds that additional development should be undertaken to attempt to confirm the Veteran's presence in Vietnam.  Requests must be made for ship histories and deck logs, flight manifests, leave records, and any other documentation that may be helpful in this regard.  The Veteran must be asked to narrow the timeframe involved to facilitate searching for helpful documentation.  He has referenced being in Vietnam three times, in summer months or late spring to early fall.  The Veteran should be advised that he may submit evidence in support of his claim not previously submitted.  

The Veteran also asserts that he is entitled to service connection for chronic knee pain and edema; service connection for a skin disease, claimed as psoriasis, seborrhea, and phimosis; and service connection for chronic headaches.  The Veteran indicated in testimony before the undersigned that he is receiving VA treatment.  He also testified that he had a diagnosis of degenerative bone tissue by Dr. S. between 2007 and 2010 and just had an X-ray taken.  Treatment records from Dr. S. are of record, received in April 2010, but do not contain treatment records or X-ray reports regarding the knees.  The Veteran also testified that he was receiving treatment from Dr. R. for his skin condition.  As such, efforts must be made to obtain any relevant outstanding private or VA treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims, to specifically include treatment records from Dr. S. and Dr. R.

2.  Ask the Veteran to identify the MSB boat that he took to Vietnam.  Also ask him to narrow the timeframe during which he was in Vietnam if possible.  Finally, advise him that he may evidence in support of this claims not previously submitted.  Associate all responses and statements received with the claims file. 

3.  Taking into account all responses received from the Veteran and all his previous responses, make as many requests as necessary to all appropriate sources for documentation to confirm his presence on the land mass or in brown inland waters of Vietnam.  This includes, but is not limited to, ship histories and deck logs, flight manifests, and leave records covering the identified timeframe.  Associate all responses and documentation received with the electronic claims file.

4.  If and only if it is shown that the Veteran had service in Vietnam, afford the Veteran VA examination(s) to determine the nature and etiology of the claimed acquired psychiatric disability, to include PTSD, depression, and memory loss; DM; and neuropathy of the extremities, also claimed as polyneuropathy.  Any necessary tests or studies must be conducted.  Access to the electronic claims file, to include a copy of this Remand, must be made available to the examiner(s).

The examiner(s) must specifically address whether it is at least as likely as not (50 percent probability or more) that the acquired psychiatric disability, to include PTSD, depression, and memory loss had their onset during active service or are otherwise related to service; and whether it is at least as likely as not (50 percent probability or more) that DM and neuropathy of the extremities, also claimed as polyneuropathy, had their onset during active service, within one year of active service, or are otherwise related to service.  A complete rationale for any opinion expressed should be included in the examination report.

5.  After undertaking any other development deemed appropriate, the AOJ will readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



